HSBC Bank USA, N.A. v Mahadeo (2019 NY Slip Op 01376)





HSBC Bank USA, N.A. v Mahadeo


2019 NY Slip Op 01376


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Renwick, J.P., Richter, Tom, Kahn, Moulton, JJ.


32293/16 8536 8535

[*1]HSBC Bank USA, N.A., Plaintiff-Respondent,
vHardy Mahadeo, etc., Defendant-Appellant, Citibank (South Dakota) N.A. et al., Defendants.


Hardy Mahadeo, appellant pro se.
Knuckels Komosinski & Manfro, LLP, Elmsford (Gregg L. Verrilli of counsel), for respondent.

Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered on or about November 22, 2017, which granted plaintiff's motion for summary judgment on its foreclosure complaint, and denied defendant Mahadeo's cross motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about January 12, 2018, which denied defendant's motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
Regardless of the timeliness of defendant's appeal from the 2017 order or the propriety of plaintiff's service of notice of the entry of the November 2017 order on him, on the merits, defendant's argument that plaintiff lacks standing is unavailing. To establish standing, plaintiff was required to show either assignment of the mortgage note or physical delivery of the note before the foreclosure action was commenced (see U.S. Bank N.A. v Askew, 138 AD3d 402 [1st Dept 2016]). Plaintiff did both.
Although defendant styled his second motion as a motion to reargue/renew, he submitted no new facts. Therefore, the motion was a motion to reargue, and no appeal lies from the denial of reargument (see Board of Directors of Windsor Owners Corp. v Platt, 138 AD3d 500 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK